Citation Nr: 1456180	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  09-29 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for a respiratory disorder, to include pneumonia, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for joint aches, muscle fatigue, a gum condition, genital warts, and an ear, nose, and throat condition, to include as due to an undiagnosed illness related to Gulf War service, and, if so, whether service connection is warranted.

4.  Entitlement to service connection for memory and comprehension difficulties, mental health issues, nightmares, vivid dreams, irritability, anger, being anxious, mood swings, low coping abilities, depression, conflicts, hypervigilence, time lapses, compulsive/impulsive habits, and gastrointestinal symptoms, to include as due to an undiagnosed illness related to Gulf War service.

5.  Entitlement to an increased rating for irritable bowel syndrome (IBS), currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for residuals of a fracture to the nose, rated as noncompensable until June 6, 2014, and as 10 percent disabling thereafter.

7.  Entitlement to an increased rating for bipolar disorder, rated as 50 percent disabling prior to May 19, 2011, and as 70 percent disabling thereafter.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008, April 2010, and May 2011 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The April 2008 rating decision denied the claim for increased rating for a bipolar disorder.  The Veteran timely appealed that claim.  The April 2010 and May 2011 rating decisions adjudicated the remaining claims on appeal, to which the Veteran filed a timely appeal.

In May 2012, the RO granted an increased rating for bipolar disorder, from 50 to 70 percent disabling, effective May 19, 2011.  In June 2014, the RO granted an increased rating for residuals of a fracture to the nose, from 0 to 10 percent disabling, effective June 6, 2014.

Although the Veteran appealed the claim for service connection for tension headaches, that claim was granted in a June 2014 rating decision.  Thus, that claim is no longer before the Board as it has been granted in full.  There is no indication that the Veteran has disagreed with the rating assigned to that condition.

In October 2014, the Veteran testified before the Board at a hearing held via videoconference.

The issues of entitlement to an increased rating for IBS, for service connection for pneumonia, and for service connection for memory and comprehension difficulties, mental health issues, nightmares, vivid dreams, irritability, anger, being anxious, mood swings, low coping abilities, depression, conflicts, hypervigilence, time lapses, compulsive/impulsive habits, gastrointestinal symptoms, joint aches, muscle fatigue, a gum condition, genital warts, and an ear, nose, and throat condition, to include as due to an undiagnosed illness related to Gulf War service, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The claim for service connection for a respiratory disorder, to include pneumonia, was previously denied in a May 1992 rating decision.  The Veteran did not appeal the decision and it is therefore final.
 
2.  Evidence added to the record since the May 1992 denial is not cumulative or redundant of the evidence of record at the time of such decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a respiratory disorder, to include pneumonia.

3.  The claim for service connection for PTSD was previously denied in August 1997 and March 2006 rating decisions.  The Veteran did not appeal the decisions and they are therefore final.
 
4.  Evidence added to the record since the March 2006 last final denial is not cumulative or redundant of the evidence of record at the time of such decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.

5.  The Veteran has PTSD which is medically attributed to stressors he experienced during his active service.

6.  The claims for service connection for joint aches, muscle fatigue, a gum condition, genital warts, and an ear, nose, and throat condition were denied in previous rating decisions.  The Veteran did not appeal any of the decisions and they are therefore final.
 
7.  Evidence added to the record since the last final denials is not cumulative or redundant of the evidence of record at the time of such decision and raises a reasonable possibility of substantiating the Veteran's claims for service connection for joint aches, muscle fatigue, a gum condition, genital warts, and an ear, nose, and throat condition.

8.  Throughout the appeal period, the Veteran's residuals of a fracture of the nose has been manifested by a 50 percent obstruction of the nasal passages on both sides.

9.  Throughout the appeal period, the Veteran's service-connected psychiatric disability, now including bipolar disorder and PTSD, was productive of occupational and social impairment with deficiencies in such areas as work, school, family relations, judgment, thinking, or mood, but not total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The May 1992 rating decision that denied service connection for a respiratory disorder, to include pneumonia, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2014). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a respiratory disorder, to include pneumonia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The August 1997 and March 2006 rating decisions that denied service connection for PTSD are final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2014). 

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

5.  PTSD was caused or aggravated by active service.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

6.  The previous rating decisions that denied service connection for joint aches, muscle fatigue, a gum condition, genital warts, and an ear, nose, and throat condition are final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2014). 

7.  New and material evidence has been received to reopen the claims of entitlement to service connection for joint aches, muscle fatigue, a gum condition, genital warts, and an ear, nose, and throat condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

8.  Prior to June 6, 2014, the criteria for an increased 10 percent rating for residuals of a fracture to the nose have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6502 (2014).

9.  Since June 6, 2014, the criteria for a rating in excess of 10 percent for residuals of a fracture to the nose have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6502 (2014).

10.  Prior to May 19, 2011, the criteria for an increased rating of 70 percent for the service-connected psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1-4 .14, 4.125- 4.130, Diagnostic Code (DC) 9432 (2014).

11.  Since May 19, 2011, the criteria for a rating in excess of 70 percent for service-connected psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1-4 .14, 4.125- 4.130, Diagnostic Code (DC) 9432 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through January 2008, November 2009, and December 2009 letters.  The claims were then adjudicated in April 2008, April 2010, and May 2011, following such notification.

Relevant to the duty to assist, all records identified have been obtained.  The Board notes that other claims are being remanded for reasons to include obtaining more recent VA treatment records.  However, the claim for increased rating for a bipolar disorder has been thoroughly developed during the appeal period, as opposed to those claims, to include multiple VA examinations obtained, including in 2012, as well as many VA records and private records that were associated with the record by the RO or submitted by the Veteran in support of his claim.  Thus, the Board finds that the claim for increased rating is ripe for adjudication and, in light of the increased rating granted by this decision, deciding the claim at this juncture does not prejudice the Veteran.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

New and Material Evidence

Respiratory Disorder

The RO denied the Veteran's claim of entitlement to service connection for a respiratory disorder, to include pneumonia, in May 1992.  38 U.S.C.A. §§ 7103; 38 C.F.R. § 20.1103.  That decision is final because the Veteran did not file a timely appeal. 

Although the RO determined in an April 2010 rating decision that new and material evidence sufficient to reopen the claim had been submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id. 

The claim of entitlement to service connection for a respiratory disorder, to include pneumonia, may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this application to reopen his claim in October 2009.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records showing a diagnosis of and treatment for pneumonia in 1986, as well as a March 1992 VA examination showing no current respiratory diagnosis.  The RO denied the claim, finding no indication of a current disability.

In support of his application to reopen the claim, the Veteran stated at his hearing that in 2012, he had contracted pneumonia in the hospital after being treated for a heart attack.  He stated that his VA physician had stated that because he had had pneumonia previously it made him more susceptible to contracting it once again.  To that extent, he testified that ever since his first bout of pneumonia in 1986, he had suffered from many upper respiratory viruses through the years and had trouble breathing.  The Board finds that these statements are new, in that they were not previously considered, and that they are material because they relate to an unestablished fact necessary to substantiate the claim.  The statements demonstrate a possible diagnosis of pneumonia during the appeal period and a possible nexus between a respiratory disorder and service.   Thus, for these reasons, the claim for service connection for a respiratory disorder, to include pneumonia, is reopened.

Undiagnosed Illness Claims

The RO denied the Veteran's claim of entitlement to service connection for an ear, nose, and throat disorder in May 1992 because there was no evidence of residuals from incidents in service.   The RO denied the Veteran's claim of entitlement to service connection for muscle fatigue and a gum condition in August 1997 and again in November 2002 because there was no evidence of those conditions.  The RO denied the Veteran's claim of entitlement to service connection for genital warts in August 1997, citing the same reason.  The RO denied the Veteran's claim of entitlement to service connection for joint aches in May 2004, finding there was no evidence of the claimed condition.  Those decisions are final because the Veteran did not file a timely appeal to any of them.

The Veteran filed this application to reopen his claim in October 2009.  The RO determined in April 2010 and May 2011 rating decisions that new and material evidence sufficient to reopen the claims had been submitted.

In support of his application to reopen the claims, the Veteran stated at his hearing that he continues to suffer from these conditions.  He stated that he began to experience many of these symptoms beginning in the late 1990s.  He stated that he began to lose teeth and experience bleeding gums more so in the late 1990s.  He stated that his joint and muscle aches had gotten worse in recent years.  He stated that when he fractured his jaw in service, he might have experienced a head injury that lead to many of his current symptoms, including symptoms being remanded by this appeal such as memory loss and other mental health difficulties.  The Board finds that these statements are new, in that they were not previously considered, and that they are material because they relate to an unestablished fact necessary to substantiate the claim.  Significantly, by this decision, many other intertwined service connection claims are being remanded in order to obtain an opinion as to whether they are related to an undiagnosed illness or head trauma.  Thus, in order to fairly assess all claims on appeal, the Board finds that the claims for service connection for  joint aches, muscle fatigue, a gum condition, genital warts, and an ear, nose, and throat condition must also be remanded so that the Veteran may receive a comprehensive VA examination.  In that way, the duty to assist has been triggered.  Therefore the claims for service connection for joint aches, muscle fatigue, a gum condition, genital warts, and an ear, nose, and throat condition are reopened.

PTSD

The RO denied the Veteran's claim of entitlement to service connection for PTSD in August 1997 and March 2006 because there was no evidence of a confirmed stressor.  Those decisions are final.  The Board notes that the Veteran did file a timely appeal to the March 2006 rating decision, but then withdrew that appeal in January 2008.  Thus, the March 2006 rating decision is final.

The Veteran filed this application to reopen his claim in October 2009.  In support of his application to reopen the claim, the Veteran submitted evidence of a diagnosis of PTSD based upon his service.  Such evidence is new and material because at the time of the previous denials, there was no evidence that the Veteran had been diagnosed with PTSD related to his service.  Thus, the claim is reopened.  

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.   38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV));(2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f)(3).

In addition, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity," a VA or VA-contracted psychiatrist or psychologist must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

For purposes of this section, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran contends that while he was stationed in Saudi Arabia, Kuwait, and Iraq, he experienced multiple traumatic events that caused his current PTSD.  He has provided many examples of such stressors, to include a time in which a convoy ahead of him exploded and he then had to engage in a firefight when he came under attack, causing him to have to shoot Iraqi soldiers.  He has also repeatedly talked about a time in which he gave water to an orphaned girl who he believes was then killed.  He has stated that since returning home from the Persian Gulf, he has felt like he was always "on" and has had trouble sleeping, has suffered from bipolar episodes, and has suffered from irritability.

Post-service treatment records dated beginning in August 2005 reflect multiple psychological evaluations resulting in the diagnosis of PTSD.  An August 2005 VA psychological assessment demonstrates the Veteran's report of symptoms including nightmares, flashbacks, and intrusive thoughts related to his service stressors.  He had episodes of hypervigilence and irritability.  He would have mood swings of strong depression and then increased energy and hyperactivity.  The psychiatrist's impression was bipolar disorder but also most likely PTSD.  An April 2007 VA record reflects that the Veteran had ongoing nightmares three times per week related to his combat experiences.  He had symptoms of hypervigilence, exaggerated startle response, difficulty with concentration, feelings of emotional detachment and numbness, and recurrent and intrusive thoughts of his experiences.  He had avoidant symptoms and would become agitated when exposed to smells like diesel fuel and smoke.  Thorough psychological examination resulted in a diagnosis of bipolar disorder as well as PTSD.  On May 2009 VA psychiatric examination, the examiner diagnosed the Veteran with bipolar disorder as well as chronic PTSD, provisional.  The examiner believed that the Veteran's possible PTSD should be further evaluated.  The diagnosis was based upon many factors, to include the Veteran's report of service stressors and that following service, he stopped being able to sleep because of fear of SCUD missile attacks.  He described flashbacks when he thought he was in Iraq and a missile had blown up.  He described a noticeable change in his behavior upon returning home from the Persian Gulf by family and friends.  He described incidents when he quickly resorted to anger or had withdrawn from a social situation.  On August 2010 VA examination, the examiner performed thorough psychological testing, including specific testing for PTSD and mental disorders, and diagnosed the Veteran with bipolar disorder and chronic PTSD related to his service stressors.

In this case, the Board finds that the Veteran has been diagnosed with PTSD and that such PTSD has been clinically determined to have been caused by service stressors.  The service stressors need not be verified, as they stem from fear of hostile military activity.  Thus, service connection for PTSD is warranted.  In so finding, the Board notes that in May 2011, a VA examination was obtained at which time the examiner determined that a diagnosis of PTSD was not appropriate. However, in so concluding, the examiner relied on a rationale that previous PTSD diagnoses had not been based upon formal psychological testing but rather personal interview.  Upon review of the evidence, however, the Board finds that such is not the case, and that previous VA examiners and VA assessments were based upon psychological assessment.  Moreover, on May 2011 VA examination, the Veteran reported the same symptoms as he had reported on many previous assessments.  Thus, although the examiner felt that the Veteran was being inconsistent in his symptom presentation, the Board finds that the evidence as a whole shows consistency in report of service stressors, report of symptom onset, and report of symptom presentation for many years.  The 2011 rationale is also flawed for the reasons stated herein.  Thus, the Board places less probative weight on the May 2011 VA opinion.  

Accordingly, the Board finds that the weight of the competent evidence supports the Veteran's claim for service connection for PTSD, and thus service connection is warranted. 

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Residuals of Fracture of the Nose

The Veteran's residuals fracture of the nose has been rated under 38 C.F.R. § 4.97, Diagnostic Code 6502, for deviation of the nasal septum.  Under that code, a 10 percent disability rating is warranted for a traumatic deviated septum with 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side.  A 10 percent evaluation is the only disability rating available under this diagnostic code.

A review of the diagnostic codes does not reveal any other code under which to rate the Veteran's claim.

The only VA examination conducted during the appeal period is dated in June 2014.  At that time, the examiner found that there was at least 50 percent obstruction of the nasal passages on both sides due to traumatic septal deviation.  Complete obstruction was not shown.  There were no other pertinent findings, and no induction of loss of part of the nose.

VA and private treatment records do not show treatment or examination of the Veteran's nasal septum.  Prior to the June 2014 VA examination, the most recent VA examination was conducted in September 2007, at which time the right nostril was 50 to 75% occluded.  When the left nostril was occluded, there was about a 25 to 50% occlusion out of the right.

The Board finds that a 10 percent rating is warranted for the entire appeal period for a traumatic deviated septum with 50 percent obstruction of the nasal passage on both sides, including prior to June 6, 2014.  There is no indication in the record that prior to the June 2014 examination, the Veteran's occlusion percentage was less than 50 percent on either side.  Supporting evidence includes the 2007 VA examination which showed significant occlusion, bilaterally.  Thus, because there is no definitive evidence of a worsening of the condition in June 2014, the Board finds that a 10 percent rating is warranted throughout the appeal period.  

In so finding, the Board notes that there is no higher rating for the Veteran's disability available under the diagnostic code.  To that extent, no other related symptoms were identified on 2014 VA examination or in the medical treatment records.

Psychiatric Disorder, now characterized as Bipolar Disorder and PTSD 

Psychiatric disorders are rated under Diagnostic Code 9440.  38 C.F.R. § 4.130.  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board notes that the record in this case is voluminous and will thus focus on the pertinent evidence in its analysis of the claim.

For the period prior to May 19, 2011, the Board finds that a higher 70 percent rating is warranted.  Such is based upon many symptoms contemplated by that higher rating demonstrated on VA examination.  For example, on January 2008 VA examination, the Veteran reported impaired impulse control, in that he was having episodes of shouting at his wife and such anger that he hit his dog, obsessional rituals such as checking the locks of his house obsessively, and near-continuous depression/anxiety that would lead to about two hours per sleep per night.  Mental status examination revealed that his thinking was tangential and his concentration was somewhat impaired.  He reported ongoing difficulty in adapting to the stressful environment of his employment, an ongoing source of major stress.  The examiner assigned a GAF score of 55.  Then, on May 2009 VA examination, the Veteran described behavior suggesting an inability to maintain effective relationships.  He reported that he while at work, he would "go off" on people and could not hold back.  He was having angry outbursts every minute.  He described bipolar symptoms such as manic episodes when he had erratic thinking, broken speech patterns, very high anxiety levels, rapid speaking and racing thoughts, and spending money that he did not have.  He described ongoing paranoia.  Finally, on August 2010 VA examination, the Veteran provided the examiner with treatment records from his counselor who stated that the Veteran was suffering from mood cycles, depression, irritability, angry outbursts, anxiety that was debilitating at times, increased startle response, and hypervigilence, amongst other symptoms.  He said that his depression could last for weeks and when he was having a hypomanic episode it could last for up to 10 days.  He had pressured speech and racing thoughts.  His affect was highly anxious.  He had trouble responding to questions related to emotional material.  He would quickly become overwhelmed when talking about emotionally charged topics.  A GAF score of 55 was assigned.

From this evidence, the Board finds that a higher 70 percent rating is warranted for the period prior to May 19, 2011, as the evidence tends to demonstrate a moderately severe psychiatric disorder for this time period. 

However, the Board finds that a 100 percent rating is not warranted for anytime during the appeal period.  For, it has been consistently shown that the Veteran does not suffer from total social and occupational impairment.  While he has experienced many obstacles in his employment related to his low back disability as well as his psychiatric disorder, he has been able to continue employment with the same company with accommodations.  Moreover, he has lived in the same residence and handles his finances and activities of daily living independently.  None of the symptoms listed in the 100 percent rating have been shown in this instance that have not already been accounted for in the 70 percent rating.  Mental status examination has consistently demonstrated that he is oriented in all spheres and that he might in fact have shown some elements of malingering or monetary gain when comparing his report of symptoms to mental status examination.  Accordingly, the Board finds that a rating higher than 70 percent is not warranted.

III. Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disabilities.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected psychiatric disorder and fracture of the nose with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's disabilities as it is contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the Veteran's bipolar disorder has not resulted in total social and occupational impairment and that his fracture to the nose has not resulted in any other residuals not already accounted for by the current rating.  The Veteran's disability is manifested by impairment in social and occupational functioning and a deviated nasal septum and the rating criteria contemplate these impairments.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

New and material evidence has been received to reopen the claim for service connection for a respiratory disability, to include pneumonia, and the claim is reopened.

New and material evidence has been received to reopen the claims for service connection for joint aches, muscle fatigue, a gum condition, genital warts, and an ear, nose, and throat condition, and the claims are reopened.

New and material evidence has been received to reopen the claim for service connection for PTSD.

Service connection for PTSD is granted.

Prior to June 6, 2014, an increased 10 percent rating for the residuals of a fracture to the nose is granted.

Since June 6, 2014, a rating in excess of 10 percent for the residuals of a fracture to the nose is denied.

Prior to May 19, 2011, an increased 70 percent rating for psychiatric disorder (bipolar and PTSD) is granted.

Since May 19, 2011, a rating in excess of 70 percent for psychiatric disorder (bipolar and PTSD) is denied.

REMAND

With regard to the claim for an increased rating for IBS, the Veteran stated at his 2014 hearing and in other documents of record that his IBS has worsened in severity such that he has to be near a bathroom at all times.  He stated that driving long distances, such as to the hearing or to VA examinations, caused a flare in his symptoms and he experienced diarrhea and cramps.  He would experience IBS flares one to two times per month.  The most recent VA examination for IBS was conducted in September 2007.  The Board finds that examination to be stale and that a new VA examination should be obtained in order to accurately assess the claim.  In that regard, the RO should associate with the record the Veteran's complete VA treatment records dated during the appeal period, beginning in October 2009.

With regard to the claim for service connection for a respiratory disorder, to include pneumonia, the Veteran contends that following contraction of pneumonia in service, he has suffered from many upper respiratory ailments through the years.  He also testified that in 2012, while hospitalized for a heart attack, he contracted pneumonia.  He stated that his physician had told him that because he had previously suffered from pneumonia, he was more susceptible to contracting the condition once again.  Because more recent VA treatment records remain outstanding, and the private records related to the reported 2012 hospitalization are not of record, such should be obtained and reviewed on remand.  

To that extent, the Board notes that the Veteran suffered from many upper respiratory infections in service.  For example, the Veteran was seen for upper respiratory infections in October 1983, December 1983, January 1985, November 1985, April 1986, February 1990, March 1990, April 1990, May 1990, and October 1990.  These dates are prior to and following his treatment for pneumonia in July 1986.  On August 1991 separation examination, the Veteran reported that following his treatment for pneumonia, it took time to recover and that he was still having difficulty breathing normally, especially following physical exercise.  Post-service treatment records reflect that on March 1992 VA examination, examination of the nose and lungs was unremarkable.  On September 2012 VA examination, physical examination and review of the records, including 2007 CT scan of the sinuses, resulted in a finding of no current respiratory disorder.  However, the Board finds that if records of pneumonia are obtained on remand, a new VA examination should be obtained to determine the etiology of any current respiratory disorder.

With regard to the claim for service connection for memory and comprehension difficulties, mental health issues, nightmares, vivid dreams, irritability, anger, being anxious, mood swings, low coping abilities, depression, conflicts, hypervigilence, time lapses, compulsive/impulsive habits, gastrointestinal symptoms, joint aches, muscle fatigue, a gum condition, genital warts, and an ear, nose, and throat condition, to date the Veteran has not received an examination to evaluate whether he suffers from such symptoms or conditions as due to an undiagnosed illness.  The Board notes that the service treatment records are largely negative for any of these symptoms other than gastrointestinal symptoms that have already been service-connected (gastroenteritis that was rephrased as IBS by the RO).  

The service treatment records do demonstrate that on June 1983 entrance examination, the Veteran reported a history of swollen joints and ear, nose, and throat trouble.  It was noted that he had had "water in his knees" in high school and that he had had a history of strep throat and ear infections as a child.  The service treatment records demonstrate that in 1988 the Veteran fractured his nose, however, the records specifically pertaining to that injury are not of record.  Dental records reflect that in November 1989, the Veteran was assessed to suffer from generalized gingivitis and localized periodontitis.  During service, he had tooth #7 removed and a bridge placed from teeth #6-8.  On 1991 separation examination, the Veteran stated that due to spells of dehydration in service, he was prone to sore throats, that following his deployment to the Persian Gulf he was experiencing trouble sleeping, tension, and depression, and that in January 1989 he became soaked in gasoline which resulted in skin problems.  He also checked "yes" to such items as "bled excessively after injury or tooth extraction," swollen or painful joints," "ear, nose, and throat trouble," "chronic frequent colds," severe tooth or gum trouble," "cramps in legs," "stomach trouble," painful knees, back, and shoulder/elbow, and feet, and "periods of unconsciousness."  A June 1996 National Guard examination reflects that the Veteran was seeking compensation for genital warts, that he had a history of coughing up blood secondary to pneumonia, that he had had a tooth extracted with excessive bleeding once, that he had a history of knee pain but no current swelling, he had a history of strep throat but non currently, that he had a history of tennis elbow, that he slept poorly, had anxiety, and felt he had loss of memory.  

The post-service treatment records demonstrate many of these symptoms as related to the Veteran's service-connected psychiatric disorder, which now includes bipolar and PTSD.  However, the Board is not competent to determine whether the Veteran suffers from symptoms outside of his diagnosed psychiatric disorder and IBS caused by service in the Gulf War, or to a head injury or other environmental toxin exposure in the Persian Gulf.  The Board notes that in the 1990s, a sufficient VA opinion was obtained with regard to whether the Veteran's ears, nose, and throat symptoms relate to being doused with gasoline in service.  Following receipt of more recent VA treatment records, an examination regarding these other theories of entitlement should be obtained.  

The Board notes that a claim for a TDIU is currently on appeal.  Because that claim is intertwined with the claims for increased rating and service connection claims, adjudication of the claim must be deferred.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record the Veteran's VA treatment records dated from October 2009 to the present.

2.  After obtaining the appropriate consent from the Veteran, request June 2012 records from St. Vincent's Hospital in Billings, Montana, related to the Veteran's treatment for a heart attack and pneumonia.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his IBS.  The examiner is requested to state whether the Veteran's IBS is moderate or severe in degree, to include whether there is evidence of diarrhea or alternating diarrhea and constipation, with constant abdominal distress?  Is there any other related gastrointestinal disability?

4.  If records received from St. Vincent's Hospital demonstrate that the Veteran suffered from pneumonia in 2012, then schedule the Veteran for an appropriate VA examination to ascertain the etiology of any current upper respiratory disorder, to include pneumonia.  The claims file should be reviewed.  All opinions reached should include a thorough rationale.  The examiner should provide an opinion as to the following: 

a) Does the Veteran have a current upper respiratory disorder, or has he suffered from a chronic upper respiratory disorder, to include pneumonia, at any time since October 2009?  The examiner should review the treatment records showing treatment for pneumonia following a heart attack.

b)  The examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent) that any current respiratory disorder, to include pneumonia, is etiologically related to any incident of active service, taking into account the service treatment records that show treatment for many upper respiratory illnesses throughout service, both prior to and following treatment for pneumonia in July 1986, and the contention that his first bout of pneumonia made him more prone to contracting the condition or other upper respiratory illnesses.

5.  After obtaining any outstanding records from the VA or any identified private facility, schedule the Veteran for an examination to determine whether he suffers from an undiagnosed disability manifested by memory and comprehension difficulties, mental health issues, nightmares, vivid dreams, irritability, anger, being anxious, mood swings, low coping abilities, depression, conflicts, hypervigilence, time lapses, compulsive/impulsive habits, gastrointestinal symptoms, joint aches, muscle fatigue, a gum condition, genital warts, and an ear, nose, and throat condition.  The examiner should review the claims file.  The examiner is requested to provide a clearly explained rationale for the opinions reached.

a) Does the Veteran suffer from any memory and comprehension difficulties, mental health issues, nightmares, vivid dreams, irritability, anger, being anxious, mood swings, low coping abilities, depression, conflicts, hypervigilence, time lapses, compulsive/impulsive habits, gastrointestinal symptoms, joint aches, muscle fatigue, a gum condition, genital warts, and/or an ear, nose, and throat condition that cannot be attributed to a known diagnosis, to include service-connected bipolar disorder, PTSD, and IBS?  

b)  If any of the symptoms/conditions listed in a) cannot be attributed to a known diagnosis, are they signs or symptoms of an undiagnosed illness?

c)  If the above stated symptoms/conditions listed in a) can be attributed to a known diagnosis other than service-connected bipolar disorder, PTSD, and IBS, is it at least as likely as not (within the realm of 50 percent probability or greater) that they were caused or aggravated by service, to include environmental conditions in the Persian Gulf, the 1988 injury to the nose, or otherwise as shown in the service treatment records?

6.  Then, readjudicate the claims, to include a TDIU.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


